Citation Nr: 0101305	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-18 260	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant has no qualifying active 
military service.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he should be entitled to service 
connection for sensorineural hearing loss.  He has indicated 
that he served with the United States Army Forces in the Far 
East (USAFFE).  

Generally, a veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  The term "veteran" refers to a 
person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d) (2000).  Service 
in the Regular Philippine Scouts, specified service as a 
Philippine Scout in the Regular Army or in the Commonwealth 
Army of the Philippines, and certain guerrilla service is 
included for compensation benefits.  38 C.F.R. § 3.8 (2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In a claim for compensation submitted in July 1998, the 
appellant alleged that he served with the USAFFE from October 
1944 to February 1946.  The RO attempted to verify the 
appellant's service dates; however, the U.S. Army Reserve 
Personnel Center responded in September 1998 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Based on this 
evidence, the RO denied the appellant's claim.

The appellant submitted a copy of an Affidavit for Philippine 
Army Personnel, Form 23, dated February 1, 1946, in which he 
claimed that he joined a guerilla unit in September 1944 and 
was with "C" Co. 57th Infantry of the USAFFE from October 1, 
1944 to January 31, 1945, after which he was attached to 
other units, the last of which was "G" Co., 2nd Infantry 
Regiment, from November 5, 1945 to January 31, 1946.  The 
appellant also submitted a "Certification" dated June 25, 
1998, from General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General, showing his 
military status a "Recog Grla" and that he joined on 
September 30, 1944.  It also indicated that he served in 
"C" Company, 57th Infantry, USAFFE.

A personal hearing before a Hearing Officer at the RO was 
held in June 2000.  The appellant testified that he did not 
have any evidence to submit.  He stated only that he 
requested a favorable reconsideration of his claim.

The appellant's daughter also submitted a written statement, 
dated in July 2000.  She requested that the RO reconsider her 
father's claim for benefits.  She attached a duplicate copy 
of a "Certification" from the Office of the Adjutant 
General, Armed Forces of the Philippines, dated June 25, 
1998.

In summary, the RO's denial in this case was predicated upon 
the fact that none of the evidence offered in support of the 
appellant's claim was an official document of the United 
States service departments.  The Board concurs that the 
evidence submitted by the appellant is not probative of 
service in the United States Armed Forces.  The appellant has 
not provided any evidence which satisfies the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service.  Therefore, 
the Board finds that evidence submitted in support of the 
claim, including personal hearing testimony, may not be 
accepted as verification of service for VA purposes.  To the 
contrary, VA is prohibited from finding verified service 
based upon such evidence.  See Duro, 2 Vet. App. at 532.

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203, the Board must 
conclude that the appellant has not established that he is a 
veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

